FIRST AMENDED AND RESTATED

POINCIANA PARKWAY REGULATORY AGREEMENT

by and between

OSCEOLA COUNTY, FLORIDA

1

and
AVATAR PROPERTIES INC.TABLE OF CONTENTS

Page

     
APPENDIX A
APPENDIX B
APPENDIX C
APPENDIX D
APPENDIX E
  POINCIANA PARKWAY
DESIGN CRITERIA
ACCESS MANAGEMENT PLAN
OPERATIONS AND MAINTENANCE STANDARDS
CERTIFICATE OF LIABILITY INSURANCE

2

FIRST AMENDED AND RESTATED
POINCIANA PARKWAY REGULATORY AGREEMENT
(OSCEOLA COUNTY)

THIS FIRST AMENDED AND RESTATED POINCIANA PARKWAY REGULATORY AGREEMENT (this
“Agreement”) is made and entered into as of      July 25     , 2008 by and
between OSCEOLA COUNTY, a political subdivision and charter county of the State
of Florida (“Osceola County”) and AVATAR PROPERTIES INC., a Florida corporation
(“Avatar”) and/or its successors and assigns (collectively, the “Owner”).

RECITALS:



  A.   Osceola County and Owner entered into that certain Poinciana Parkway
Regulatory Agreement (Osceola County) as of December 15, 2006 (the “Original
Regulatory Agreement”).



  B.   Except as otherwise specified herein, capitalized terms used herein shall
have the meanings ascribed thereto in Section 1.02 hereof.



  C.   Poinciana Parkway, as depicted on Appendix A attached hereto, consists of
the Osceola Project Area, the Poinciana Toll Road and the Polk Project Area and
has been adopted as part of the Osceola County Comprehensive Plan, Polk County
Comprehensive Plan, Orlando Metropolitan Planning Organization Long Range
Transportation Plan and Transportation Improvement Element, and the
Lakeland/Winter Haven Urbanized Area Metropolitan Planning Organization 2010
Long Range Transportation Study Cost Feasible Element.



  D.   Osceola County lacks present or available capital improvement funding to
construct the Osceola Project Area and the Poinciana Toll Road and/or acquire
the necessary right-of-way absent private investment or funding.



  E.   The Owner is the developer of multiple developments located in both
Osceola County and Polk County, including the Poinciana Development and other
local properties, further development of which may be hindered by lack of an
efficient transportation ingress/egress route to areas north and northwest of
the Poinciana Parkway corridor.



  F.   The development and operation of the Poinciana Parkway will serve the
public interest, because, among other things:

(1) it will create an additional hurricane evacuation route and increase access
for public safety and emergency vehicles and enhance the overall development
potential of property located not only along the Poinciana Parkway corridor, but
throughout Osceola County and Polk County, thus increasing the ad valorem tax
base and benefiting the citizens of Osceola County and Polk County.

(2) it will ease the flow of vehicular traffic within Osceola County and Polk
County and provide more direct access from the Poinciana Development to U.S.
17-92 than is currently available and will provide a more convenient and quicker
access to Interstate 4 and the Western Beltway, thereby providing the citizens
of Osceola County and Polk County (particularly the residents of the Poinciana
Development), tourists and other temporary visitors to Osceola County and Polk
County a direct connection to the Orlando-area beltway.

(3) it will provide employment opportunities, promote development and have a
significant positive effect on the general economy of Osceola County and Polk
County and will serve a valid public purpose of Osceola County and Polk County.



  G.   The Project Engineer has advised the Owner that all required Poinciana
Parkway Permits and Mitigation Credits have successfully been acquired. Further,
the Owner has acquired or caused Osceola County to acquire certain specific
property necessary for the rights-of-way for the Poinciana Parkway through
private transactions and through the exercise of the eminent domain powers of
Osceola County exercised pursuant to Osceola County Resolution 07-004R.



  H.   The acquisition of the Poinciana Parkway Permits and the Mitigation
Credits, as well as the Acquired Parcels, the completion of the Mitigation Work,
the acquisition of the rights-of-way parcels necessary for completion of
Poinciana Parkway pursuant to the Property Acquisition Agreement and the
financing and construction of Poinciana Parkway and the execution of this
Agreement by Osceola County and the Polk County Regulatory Agreement by Polk
County shall implement the governmental purposes of Osceola County and Polk
County and contribute to the health, safety and welfare of the citizens,
landowners and taxpayers of Osceola County and Polk County.



  I.   Osceola County has reviewed and approved the Design Criteria developed by
the Owner for Poinciana Parkway and has reviewed and approved the construction
documents developed in accordance with the approved Design Criteria for both the
Poinciana Toll Road and the Osceola Project Area.



  J.   All costs associated with the acquisition and construction of the
Poinciana Toll Road will be provided for by the Owner and will not be funded
from any public source.



  K.   Osceola County and the Owner desire to enter into this Agreement to
memorialize Osceola County’s approval of the acquisition, construction,
ownership and operation of the Poinciana Toll Road by the Owner as a private
toll road subject only to the provisions of this Agreement and the applicable
provisions of law.



  L.   In order to obtain the Poinciana Parkway Permits and maintain the
viability of the Reedy Creek Mitigation Bank, the Owner was required to agree to
change the design of the Poinciana Parkway within the Poinciana Toll Road
section to include two trestles at two locations of 2100 linear feet each
separated by a span of roadway of 2000 linear feet with five (5) culverts, each
four feet high and 7 feet wide. The trestles and culverts have been incorporated
into the design of the Poinciana Parkway at the request of governmental
authorities to address wildlife and other environmental concerns and are not
otherwise necessary for construction of the Poinciana Parkway. Because of these
design changes, the Owner cannot complete the design, negotiation of the
construction documents and construction of the Poinciana Parkway within the time
frames contemplated in the Original Regulatory Agreement.



  M.   The parties now wish to replace entirely the Original Regulatory
Agreement with this Agreement and agree that this Agreement shall be legal,
valid and binding against them.

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
contained herein and other valuable consideration, receipt and adequacy of which
is hereby acknowledged, the parties mutually undertake, promise and agree for
themselves, their successors and assigns as follows:

ARTICLE I

INCORPORATION OF RECITALS, DEFINITIONS AND INTERPRETATION

SECTION 1.01.  INCORPORATION OF RECITALS.  The above recitals are true and
correct and are incorporated into and made a part hereof. This Agreement
replaces entirely the Original Regulatory Agreement which shall be of no further
force or effect.

SECTION 1.02.  DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings unless the context hereof otherwise requires:

“Access Management Plan” means the access management plan for Poinciana Parkway
with access to the Osceola Project Area being initially limited to fourteen
(14) access points, four (4) full and nine (9) partial intersections plus the
Cypress Parkway Intersection with access to the Poinciana Toll Road being
initially limited to a private driveway and one (1) signalized intersection near
its southern limit. Access to the Polk Project Area is initially limited to a
major signalized intersection at U.S. 17/92, two additional signalized
intersections and three (3) unsignalized access points spaced to preserve the
transportation capacity of the controlled access facility, all as depicted on
Appendix C attached hereto.

“Acquired Parcels” means the property which has been acquired directly by the
Owner as part of the necessary rights-of-way for construction of the Poinciana
Parkway.

“Agreement” means this First Amended and Restated Poinciana Parkway Regulatory
Agreement, including any amendments and supplements hereto (including all
appendices and/or exhibits attached hereto) executed and delivered in accordance
with the terms hereof.

“Base Toll Rates” shall have the meaning set forth in Section 3.07(B) hereof.

“Commence construction” means when the Owner issues a notice to proceed to any
Contractor for the construction of the Poinciana Toll Road.

“Completion Date” shall have the meaning set forth in Section 4.03 hereof.

“Contractor” shall have the meaning set forth in Section 4.04 hereof.

“Contractor’s Insurance” shall have the meaning set forth in Section 4.04
hereof.

“CPI” means the “Consumer Price Index – U.S. City Averages for all Urban
Consumers, All Items” (not seasonally adjusted) of the U.S. Department of Labor,
Bureau of Labor Statistics; provided, however, that if the CPI is changed so
that the base year of the CPI changes, the CPI shall be converted in accordance
with the conversion factor published by the U.S. Department of Labor, Bureau of
Labor Statistics; provided, further, that if the CPI is discontinued or revised,
such other index or computation with which it is replaced shall be used in order
to obtain substantially the same result as would be obtained if the CPI had not
been discontinued or revised.

“Design Criteria” means the final criteria for Poinciana Parkway design and
engineering included in the description of Poinciana Parkway as set forth in
Appendix B attached hereto.

“Enforcement Agencies” shall have the meaning set forth in Section 6.02 hereof.

“Expansion Project” shall have the meaning set forth in Section 3.01 hereof.

“Interlocal Agreement” means the Interlocal Agreement between Osceola County and
Polk County dated as of December 20, 2006 relating to the Poinciana Parkway.

“Lender” means any person or entity that lends or invests money or provides
other financial assistance (e.g., bond financing) in connection with the
ownership, construction, operation or maintenance of the Poinciana Toll Road, or
otherwise for the purpose of financing the Owner’s obligations under this
Agreement.

“Maximum Annual Toll Increase” means the greatest of: (a) two percent (2%) per
annum, (b) the annual percentage increase in CPI or (c) the percentage increase
in Per Capita Nominal GDP annually.

“Mitigation Costs” means all of the costs associated with the Mitigation Work,
including Mitigation Credits acquisition, and any and all permits, licenses etc.

“Mitigation Credits” means the Federal and state environmental mitigation
credits acquired by the Owner in connection with the Mitigation Work.

“Mitigation Work” means on-site or off-site improvements and/or compensation
required by the Florida Department of Environmental Regulation, Southwest
Florida Water Management District, South Florida Water Management District,
Florida Game and Freshwater Fish Commission, United States Environmental
Protection Agency, Army Corps of Engineers and United States Fish and Wildlife
Service to mitigate adverse environmental effects resulting from construction of
Poinciana Parkway.

“Osceola Project Area” means that segment of Poinciana Parkway located in
Osceola County more particularly depicted on Appendix A attached hereto and made
a part hereof, constituting approximately 4.17 miles of access roadways
beginning at the Westerly right-of-way line of Eastborne Avenue and follows the
existing alignment of Marigold Avenue, a two lane roadway constructed within an
existing Osceola County right-of-way with a width of 150 feet which will be
reconstructed by the Owner as a part of Poinciana Parkway utilizing a four lane
urban curb and gutter section, ending at the intersection of Cypress Parkway (CR
580) and Marigold Avenue, including without limitation, all property rights,
easements, appurtenances, rights-of-way, franchises and equipment relating
thereto and deemed necessary or convenient for the acquisition, construction,
renovation, reconstruction or operation thereof, with such changes, deletions,
additions or modifications to the enumerated improvements, equipment and
facilities, or such other improvements, equipment or facilities as may hereafter
be approved by Osceola County in accordance with this Agreement.

“Per Capita Nominal GDP” means the “U.S. Annual Per Capita Gross Domestic
Product (in current dollars)” (not seasonally adjusted) as published by the U.S.
Department of Commerce, Bureau of Economic Analysis, it being understood that
for purposes of using such indicator at a specific point in time, the “U.S.
Annual Per Capita Gross Domestic Product (in current dollars)” (not seasonally
adjusted) published by the U.S. Department of Commerce, Bureau of Economic
Analysis for the calendar year immediately preceding such specific point in time
is to be used, provided, however, that if the measurement of Per Capita Nominal
GDP is discontinued or revised, such other indicator or computation with which
it is replaced shall be used in order to obtain substantially the same result as
would be obtained if the Per Capita Nominal GDP had not been discontinued or
revised.

“Person” means an individual, a corporation, a partnership, an association, a
joint stock company, a trust, a governmental entity or any other entity
cognizable at law.

“Plans and Specifications” means the plans and specifications for construction
of Poinciana Parkway developed pursuant to the agreements described in
Section 4.02 hereof, as the same may be amended from time to time.

“Poinciana Development” means the approximately 47,000 acre mixed-use
development known as Poinciana, as shown in a Master Plan approved on August 31,
1971 and October 5, 1971 by Osceola County and Polk County.

“Poinciana Toll Road” means the approximately 4.15 mile four-lane controlled
access segment of Poinciana Parkway more particularly depicted on Appendix A
attached hereto and made a part hereof, including without limitation, all
property rights, easements, appurtenances, rights-of-way, franchises and
equipment relating thereto and deemed necessary or convenient for the
acquisition, construction, renovation, reconstruction or operation thereof, with
such changes, deletions, additions or modifications to the enumerated
improvements, equipment and facilities, or such other improvements, equipment or
facilities as may hereafter be approved by Osceola County in accordance with
this Agreement.

“Poinciana Parkway” means an approximately 9.66 mile four-lane road consisting
of the Osceola Project Area, the Poinciana Toll Road and the Polk Project Area,
beginning at the existing intersection of County Road 54 and US 17-92 in Polk
County, Florida and terminating in Osceola County, Florida at the intersection
of Marigold Avenue and Cypress Parkway (CR 580) more particularly depicted on
Appendix A attached hereto and made a part hereof.

“Poinciana Parkway Permits” means all of the governmental permissions,
approvals, permits and the like authorizing the acquisition, development,
construction and operation of the Poinciana Parkway, including any portions
thereof, together with the portion of those certain permits obtained or acquired
by the Owner from Parker Poinciana, Inc. related to the permitting of Parker
Highway (now known as Poinciana Parkway) and the Mitigation Work.

“Polk County” means Polk County, a political subdivision and charter county of
the State.

“Polk County Regulatory Agreement” means that certain Poinciana Parkway
Regulatory Agreement between Polk County and the Owner dated as of December 20,
2006, as amended and supplemented or replaced from time to time.

“Polk Project Area” means that segment of Poinciana Parkway located in Polk
County more particularly depicted on Appendix A attached hereto and made a part
hereof, constituting approximately 1.34 miles of access roadways leading from
U.S. 17-92 to the Osceola/Polk County line, including without limitation, all
property rights, easements, appurtenances, rights-of-way, franchises and
equipment relating thereto and deemed necessary or convenient for the
acquisition, construction, renovation, reconstruction or operation thereof, with
such changes, deletions, additions or modifications to the enumerated
improvements, equipment and facilities, or such other improvements, equipment or
facilities as may hereafter be approved by Polk County in accordance with the
Polk County Regulatory Agreement.

“Project Engineer” means Vanasse Hangen Brustlin, Inc., or any successor
engineer or firm of engineers of reputation for skill and experience with
respect to the construction, operation and maintenance of facilities similar to
Poinciana Parkway, who is duly licensed under the laws of the State and
designated by the Owner to perform the duties of the Project Engineer under the
provisions of this Agreement.

“Property Acquisition Agreement” means the Poinciana Parkway Property
Acquisition Agreement entered into by and between Osceola County and the Owner
dated as of December 15, 2006, as amended and supplemented from time to time.

“State” means the State of Florida.

“Toll Commencement Date” means the Completion Date, or such earlier or later
date as the Owner may otherwise determine.

“Toll Measurement Date” means the date which is thirty (30) days prior to the
effective date of any increases in the Base Toll Rates.

“Toll Measurement Period” means the five (5) year period measured from the Toll
Commencement Date and each three (3) year period thereafter.

“Traffic and Revenue Consultant” means any independent engineer or engineering
firm or corporation retained by the Owner and acceptable to Osceola County to
perform the acts and carry out the duties provided for such Traffic and Revenue
Consultant in this Agreement and enjoying a favorable national reputation for
skill and expertise in connection with the preparation of user and revenue
estimates for facilities similar to Poinciana Parkway.

SECTION 1.03.  INTERPRETATION.  Words importing the singular number shall
include the plural in each case and vice versa, and words importing persons
shall include firms and corporations. The terms “herein,” “hereunder,” “hereby,”
“hereto,” “hereof,” and any similar terms, shall refer to this Agreement; the
term “heretofore” shall mean before the execution of this Agreement; and the
term “hereafter” shall mean after the execution of this Agreement. This
Agreement shall not be construed more strongly against any party regardless that
such party, or its counsel, drafted this Agreement.

SECTION 1.04.  SECTION HEADINGS.  Any headings preceding the texts of the
several Sections of this Agreement and any table of contents or marginal notes
appended to copies hereof, shall be solely for convenience of reference and
shall neither constitute a part of this Agreement nor affect its meaning,
construction or effect.

ARTICLE II

REPRESENTATIONS

SECTION 2.01.  REPRESENTATIONS OF OSCEOLA COUNTY.  Osceola County makes the
following representations as the basis for the undertakings on the part of the
Owner herein contained:

(A) Osceola County is duly organized and validly existing as a political
subdivision and charter county of the State.

(B) Osceola County has full power and authority to enter into the transactions
contemplated by the Interlocal Agreement, the Property Acquisition Agreement and
this Agreement and to carry out its obligations hereunder and thereunder.

(C) Osceola County is not in default under any provisions of the laws of the
State material to the performance of its obligations under this Agreement, the
Interlocal Agreement and the Property Acquisition Agreement.

(D) Osceola County has duly authorized the execution and delivery of this
Agreement, the Interlocal Agreement and the Property Acquisition Agreement.

(E) To Osceola County’s knowledge, the authorization, execution and delivery of
the Interlocal Agreement and the Property Acquisition Agreement and the
compliance by Osceola County with the provisions hereof and thereof will not
conflict with or constitute a material breach of, or default under, any existing
law, court or administrative regulation, decree, order or any provision of the
Constitution or laws of the State relating to Osceola County or its affairs, or
any ordinance, resolution, agreement, mortgage, lease or other instrument to
which Osceola County is subject or by which it is bound.

(F) To Osceola County’s knowledge, there is no action, suit, proceeding or
investigation at law or in equity before or by any court, public board or body
pending or, to the best knowledge of Osceola County, threatened against or
affecting Osceola County, wherein an unfavorable decision, ruling or finding
would materially adversely affect the transactions contemplated hereby or which,
in any way, would materially adversely affect the validity of this Agreement,
the Interlocal Agreement, the Property Acquisition Agreement, or any agreement
or instrument to which Osceola County is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby.

SECTION 2.02.  REPRESENTATIONS OF THE OWNER.  The Owner makes the following
representations as the basis for the undertakings on the part of Osceola County
herein contained:

(A) The Owner is a duly organized and validly existing Florida corporation duly
authorized to transact business in the State.

(B) The Owner has full power and authority to enter into the transactions
contemplated by this Agreement and the Property Acquisition Agreement and to
carry out its obligations hereunder and thereunder.

(C) The Owner is not in default under any provisions of the laws of the State
material to the performance of its obligations under this Agreement or the
Property Acquisition Agreement.

(D) The Owner has duly authorized the execution and delivery of this Agreement
and the Property Acquisition Agreement.

(E) To the Owner’s knowledge, the authorization, execution and delivery of this
Agreement and the Property Acquisition Agreement and the compliance by the Owner
with the provisions hereof and thereof will not conflict with or constitute a
material breach of, or default under, any existing law, court or administrative
regulation, decree, order or any provision of the Constitution or laws of the
State relating to the Owner or its affairs, or any ordinance, resolution,
agreement, mortgage, lease or other instrument to which the Owner is subject or
by which it is bound.

(F) To the Owner’s knowledge, there is no action, suit, proceeding or
investigation at law or in equity before or by any court, public board or body
pending or, to the best knowledge of the Owner, threatened against or affecting
the Owner, wherein an unfavorable decision, ruling or finding would materially
adversely affect the transactions contemplated by this Agreement, the Property
Acquisition Agreement or any agreement or instrument to which the Owner is a
party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby.

ARTICLE III

POINCIANA PARKWAY

SECTION 3.01.  GENERAL.  

(A) The Owner shall acquire, develop and construct the Poinciana Parkway as a
controlled access arterial roadway extending from the current intersection of
U.S. 17-92 and County Road 54 in Polk County to the existing intersection of
Marigold Avenue and Cypress Parkway (CR 580) for a total length of approximately
9.66 miles, all substantially in accordance with the Plans and Specifications.
Osceola County hereby acknowledges and approves the acquisition, construction,
ownership and operation of the Poinciana Toll Road by the Owner as a private
toll road, subject only to the provisions of this Agreement and the applicable
provisions of law. Provided the Owner has performed all of its obligations under
this Agreement, Osceola County covenants and agrees to permit the Owner to
peaceably and quietly hold, enjoy and operate the Poinciana Toll Road as a
private toll road, without hindrance from Osceola County or any party claiming
by, through, or under Osceola County, but not otherwise, subject to the terms
and conditions of this Agreement.

(B) Additionally, Osceola County hereby acknowledges and agrees that, upon the
mutual agreement of the Owner and Osceola County, based upon the then existing
level of service conditions on the Poinciana Parkway, the Owner may undertake,
the expansion of the Poinciana Parkway to a six lane facility substantially in
accordance with the Design Criteria (the “Expansion Project”). All costs
associated with the expansion of the Poinciana Parkway shall be provided for by
the Owner from various sources available to the Owner, provided, however, that
the Owner shall be entitled to reimbursement for all costs associated with the
expansion of the Osceola Project Area from any available and unencumbered
“Concurrency Exemption Impact Fees” imposed by the County in the Osceola County
portion of the Poinciana Development pursuant to Ordinance No. 06-53 of Osceola
County. Promptly upon compliance with all applicable conditions of approval,
Osceola County shall grant to the Owner all rights-of-way utilization permits
and other approvals necessary or required for the construction activity
contemplated within the Poinciana Toll Road and Osceola Project Area sections in
connection with the Expansion Project. In addition, Osceola County shall
reasonably assist the Owner, upon request, in its efforts to obtain all permits
and approvals required from other governmental agencies or authorities in
connection with the completion of the Expansion Project.

SECTION 3.02.  OWNERSHIP.

(A) On or before the Completion Date, the Owner shall convey to Osceola County
any and all of the rights-of-way within the Osceola Project Area then owned by
the Owner. All stormwater management areas shall remain in private ownership.
The Osceola Project Area shall be owned by Osceola County and shall be operated
and maintained by Osceola County in accordance with the provisions of
Section 3.03 hereof.

(B) The Poinciana Toll Road shall be owned, operated as a private toll road and
maintained by the Owner in accordance with the provisions of Section 3.04
hereof.

(C) Upon request by Owner, Osceola County shall convey to Polk County and the
Florida Department of Transportation any portion of the Polk Project Area
acquired by Osceola County pursuant to the exercise of the eminent domain powers
of Osceola County exercised pursuant to Osceola County Resolution 07-004R. The
Polk Project Area shall be owned by Polk County and shall be operated and
maintained by Polk County in accordance with the provisions of Section 3.05
hereof and the Polk County Regulatory Agreement. All improvements by the Owner
to US 17-92 and all rights-of-way upon which such improvements are made shall be
owned, operated and maintained by the Florida Department of Transportation.

(D) Osceola County agrees to process any applications made by the Owner to
vacate platted lands and platted dedications in favor of Osceola County that are
necessary to clear title to the Poinciana Parkway as expeditiously as possible.

SECTION 3.03.  OSCEOLA PROJECT AREA.  Osceola County covenants and agrees that
it will, at all times, operate and maintain the Osceola Project Area in good
repair and in sound operating condition as a part of the public road system of
Osceola County and will not impose tolls on the Osceola Project Area.

SECTION 3.04.  POINCIANA TOLL ROAD.  The Owner covenants and agrees that it will
establish and enforce reasonable rules and regulations governing the use of the
Poinciana Toll Road and the maintenance and operation thereof that are
comparable to those governing similar facilities. The Owner further agrees that
it will, at all times, maintain the Poinciana Toll Road in good repair and in
sound operating condition; that it will make all necessary repairs, renewals and
replacements to the Poinciana Toll Road, all in accordance with the Operations
and Maintenance Standards attached hereto as Appendix D. The Owner covenants and
agrees that it will, at all times during the term of this Agreement, maintain
the Poinciana Toll Road open to the public subject only to the payment of the
then applicable tolls set in accordance with Section 3.07 hereof.

SECTION 3.05.  POLK PROJECT AREA.  Pursuant to the Polk County Regulatory
Agreement, Polk County shall covenant and agree that it will, at all times after
acceptance of the Polk Project Area of the Poinciana Parkway for maintenance
purposes, operate and maintain the Polk Project Area in accordance with Polk
County, and any applicable State, policies and procedures for the maintenance
and repair of the public road system of Polk County

SECTION 3.06.  FUNDING OF COSTS OF ACQUISITION AND CONSTRUCTION. The Owner
acknowledges and agrees that Osceola County shall not be obligated to pay or
fund any portion of the costs associated with the acquisition and construction
of the Poinciana Parkway, including the costs associated with any acquisitions
pursuant to the Property Acquisition Agreement and the same shall be provided
for by the Owner from various sources available to the Owner.

SECTION 3.07.  TOLLS.

(A) Subject to the provisions of Section 3.07(B) and (C) hereof, the parties
acknowledge and agree that the Owner shall have the sole responsibility to
establish tolls for the Poinciana Toll Road. The Owner agrees to establish and
place into effect reasonable tolls, fees and charges in regard to the use of the
Poinciana Toll Road and to maintain such tolls, fees and charges in effect for
the term of this Agreement in accordance with the provisions of Section 3.07(B)
and (C) hereof. Tolls for traffic using the Poinciana Toll Road will be
classified in a reasonable way to cover all traffic, so that the tolls may be
uniform in application to all traffic falling within any reasonable class
regardless of the status or character of any person participating in the
traffic. The Owner agrees to permit free vehicular passage through the Poinciana
Toll Road facilities (1) during times of national emergency, national disaster
or any disaster declared as such by the State and (2) for public and private
school buses that are being used for the purpose of regular school
transportation, ambulances that are being used for patient transport, vehicles
owned and operated by agents and independent contractors of Osceola County and
Polk County that are being used in connection with the maintenance or operation
of Poinciana Parkway and other vehicles exempted from the payment of tolls by
State and federal law.

(B) Osceola County and the Owner covenant and agree that all tolls, fees and
charges in regard to the use of the Poinciana Toll Road shall be set in
accordance with the following schedule (the “Poinciana Toll Regime”):

(1) On the Toll Commencement Date, base toll rates shall be imposed by vehicle
class and remain fixed through the fifth (5th) anniversary of the Toll
Commencement Date as set forth in the following table (the “Base Toll Rates”),
which the parties hereby deem reasonable for purposes of clause (A) above:

     
—
—
—
—
—
  2 axles: $1.50
3 axles: $3.00
4 axles: $4.50
5 axles: $6.00
Each additional axle: $1.50

Thereafter, the Base Toll Rates are not subject to change annually but will be
subject to adjustment on each Toll Measurement Date based on the number of years
included within the applicable Toll Measurement Period as set forth below.

(2) On each Toll Measurement Date, the Owner may increase the Base Toll Rates by
no more than the total cumulative amount of the Maximum Annual Toll Increase for
each year included within the applicable Toll Measurement Period (either a three
or five year period).

(C) In order to confirm the accuracy of the implementation of the Poinciana Toll
Regime, prior to each Toll Measurement Date, the Owner shall deliver to Osceola
County a report of the Traffic and Revenue Consultant certifying that all tolls,
fees and charges with respect to the use of the Poinciana Toll Road have been
set in accordance with the Poinciana Toll Regime.

(D) Osceola County agrees that the Owner may enter directly into an agreement
with Florida Department of Transportation (“FDOT”) or the Orlando-Orange County
Expressway Authority (“OOCEA”), or their successors or similar agencies or
service providers, public or private, for toll enforcement, toll collection
interoperability services, customer service and support, back office staff, use
of the Sun-Pass or E-Pass transponder systems and similar services with respect
to the Poinciana Toll Road. Osceola County may also provide these services by
adding the Poinciana Toll Road onto the Agreement with the OOCEA. Pursuant to
the requirements of FS 348.754(2)(n) governing the powers and duties of OOCEA,
Osceola County invites the OOCEA to provide all of the toll system services
described herein.

SECTION 3.08.  RESTRICTIONS REGARDING CONSTRUCTION OF ADDITIONAL CROSSINGS OVER
REEDY CREEK.  In recognition of the potential adverse environmental impacts
which may result from construction of additional crossings over Reedy Creek, so
long as the level of service on the Poinciana Toll Road is maintained at a Level
of Service “D” or better, then Osceola County hereby covenants and agrees that
during the term of this Agreement it will not cause, construct or permit the
construction of a new roadway crossing Reedy Creek between the existing crossing
at U.S. 17-92 and the Pleasant Hill Road Extension. The term of the foregoing
covenant shall commence on December 15, 2006 and unless terminated earlier
pursuant to the provisions of this Agreement, shall extend for a period of forty
(40) years following the Completion Date.

SECTION 3.09.  ACCESS MANAGEMENT. Osceola County and the Owner agree to limit
access to Poinciana Parkway to those access points depicted in the Access
Management Plan; provided however, that Osceola County may permit additional
access to the Osceola Project Area. Osceola County acknowledges and agrees that
all costs associated with providing access to the Osceola Project Area at
locations not depicted as initial access points on the Access Management Plan
shall be paid by Osceola County or the Person requesting such additional access,
unless otherwise agreed to, in writing, by the Owner.

ARTICLE IV

PLANNING, DESIGN AND CONSTRUCTION

SECTION 4.01.  DESIGN CRITERIA. The Owner has developed and Osceola County has
agreed and approved the Design Criteria attached to this Agreement as
Appendix B.

SECTION 4.02.  ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA PARKWAY.

(A) The Plans and Specifications have been developed substantially in accordance
with the Design Criteria and have been signed, sealed and certified by the
professional engineer, surveyor or architect who prepared such materials. As of
the date of its execution of this Agreement, Osceola County represents that it
has reviewed and approved the Plans and Specifications except for the
Design/Build section of the Poinciana Toll Road. The Design/Build section of the
Poinciana Toll Road has been approved with the exception of the final design
details. Osceola County agrees to review such final design details as
expeditiously as possible upon submission by the selected Design/Build firm.

(B) The Project Engineer has advised the Owner that the necessary permits and
approvals from any and all governmental agencies required for the acquisition,
construction, installation and equipping of the Poinciana Parkway, substantially
in accordance with the Plans and Specifications have been obtained. If
modifications or revisions to these permits are required, Osceola County shall
reasonably assist the Owner, upon request, in its efforts to obtain all
modifications required from governmental agencies or authorities. If
modifications or revisions to the Plans and Specifications are required by a
governmental agency or authority as a condition to its issuance of required
permits, approvals or modifications, the Owner shall provide prompt written
notice to Osceola County of the requested modifications or revisions.

(C) The Owner shall cause the Poinciana Parkway to be constructed substantially
in accordance with the Plans and Specifications, the Design Criteria, the issued
permits, and all applicable laws, rules, regulations and standards. Financing
for the acquisition, development and construction of the Poinciana Parkway shall
be completed and actual construction shall be commenced not later than
February 14, 2011. Upon commencement of construction of the Poinciana Parkway,
the Owner shall use all commercially reasonable efforts to expeditiously
complete construction and shall cause such construction to be completed free of
construction liens or claims. The Owner agrees to diligently pursue construction
of the Poinciana Parkway without unreasonable delay, subject only to Force
Majeure.

(D) Construction engineering inspection services shall be provided by the
Project Engineer, who shall also sign and seal the as-built drawings of the
Poinciana Parkway. Osceola County, at its option, may retain an independent
consultant, reasonably acceptable to Osceola County, to confirm the completion
of construction of the Poinciana Toll Road and the Osceola Project Area,
substantially in accordance with the Plans and Specifications and provide to
Osceola County a certificate to that effect.

(E) Osceola County agrees to assist and cooperate with the Owner to facilitate
the acquisition, construction, completion and operation of the Poinciana
Parkway. Promptly upon compliance with all applicable conditions of approval,
Osceola County shall grant to the Owner all rights-of-way utilization permits
necessary or required for the construction activity contemplated under the Plans
and Specifications within the Osceola Project Area.

SECTION 4.03.  COMPLETION DATE. Acquisition and construction of Poinciana
Parkway shall proceed with due diligence and best efforts to the completion
thereof. Subject to the provisions of this Agreement, particularly Section 4.05
hereof and Osceola County’s compliance with the Property Acquisition Agreement,
the Poinciana Parkway will be substantially complete and open to traffic not
later than December 31, 2011 (the “Completion Date”), subject, however, to the
provisions of Section 4.05 hereof. Substantial completion of the Poinciana
Parkway shall be evidenced by a certificate of the Project Engineer to that
effect to be delivered to Osceola County and the Owner within thirty (30) days
of the actual occurrence thereof.

SECTION 4.04.  INSURANCE.

(A) The Owner shall require each contractor constructing improvements to
Poinciana Parkway in the Osceola Project Area (the “Contractor”) to purchase and
maintain (or in the alternative, Owner may implement an Owner controlled
insurance program to provide) such insurance (the “Contractor’s Insurance”) as
will protect the Owner and Osceola County from the claims, actions, damages or
losses described below which may arise out of or result from the construction of
improvements to Poinciana Parkway in the Osceola Project Area, regardless of
whether such construction is performed by the Contractor, a subcontractor or
anyone directly (or indirectly) employed by any of them, anyone who any of them
are in privity of contract with or anyone for whose acts any of them may be
liable:

(1) claims, actions or liability under workers compensation, disability benefits
and other similar employee benefit acts which are applicable to construction of
the improvements;

(2) claims, actions or liability for damages due to bodily injury, occupational
sickness or disease, or death of employees under any applicable employer’s
liability law;

(3) claims, actions or liability for damage due to bodily injury, disease or
death of any person other than employees;

(4) claims, actions or liability for damages insured by usual personal injury
liability coverage which are sustained (a) by any person as a result of an
offense directly or indirectly related to the employment of such person, or
(b) by any other person; and

(5) claims, actions or liability for damages because of bodily injury or death
of any person or property damage arising out of the tenantship, maintenance or
use of any motor vehicle.

(B) The Contractor’s Insurance shall include premises-operations (including
explosion, collapse and underground coverage) independent contractors, completed
operations, and blanket contractual liability on all written contracts, all
including broad form property damage coverage with a maximum coverage as set
forth below.

(C) Unless otherwise approved by the County Manager, the Contractor’s Insurance
shall be written for not less than the following limits of liability:

(1) Commercial General Liability

         
(a)
  Bodily Injury &
Property Damage   $1,000,000 Each Occurrence Limit
$2,000,000 General Aggregate Limit

$2,000,000 Products and Completed Operations Aggregate Limit

(2) Business Automobile Liability

          (a)   Bodily Injury $1,000,000 Each Person Limit     $1,000,000 Each
Occurrence Limit (b)   Property Damage $500,000 Each Occurrence Limit
or
 
 
(c)   Bodily Injury & $1,000,000 Each Occurrence
 
  Property Damage   Combined Single Limit

(D) Contractor’s Insurance may be arranged under a single policy for the full
limits required or by a combination of underlying policies with the balance
provided by an Excess or Umbrella Liability policy.

(E) The Owner shall furnish evidence of such Contractor’s Insurance to Osceola
County. The certificate shall contain a statement binding upon the insurance
company prohibiting cancellation, termination, or modification of the policy or
reduction of coverages other than as a result of claims without first giving
Osceola County thirty (30) days prior written notice of such proposed action.

(F) The Owner shall, all times during the operation of the Poinciana Toll Road,
maintain in full force and effect, at its own cost and expense, a general
liability insurance policy for the protection of members of the general public
who travel, either as passengers or drivers, upon the Poinciana Toll Road. Said
general liability insurance policy shall be in a form reasonably satisfactory to
Osceola County, through its County Attorney, and shall protect against liability
for loss or damage for personal injury, death and property damage, occasioned by
the operations of grantee under the franchise. Minimum liability limits under
the policy shall be Six Million Dollars ($6,000,000) for personal injury, death
or property damage resulting from any one occurrence, with aggregate limits of
at least Ten Million Dollars ($10,000,000). Limits may be obtained through the
use of primary and excess policies. The policy shall contain a provision that
written notice of any cancellation or reduction in coverage be delivered to
Osceola County at least thirty (30) days in advance of the effective date of
cancellation. Each dollar amount provided for in this subsection (F) shall be
increased or decreased for each calendar year based on the percentage increase
or decrease in the Consumer Price Index — All Urban Consumers (U.S. City-
Average) published by the United States Department of Labor, Bureau of Labor
Statistics, during the immediately preceding calendar year, using the years
1982-84 as a base of 100, or if such index is discontinued, the most comparable
index published by any federal governmental agency.

SECTION 4.05.  FORCE MAJEURE.

(A) Neither Osceola County nor the Owner shall be liable for delays in the
construction of Poinciana Parkway resulting from a Force Majeure Event and their
respective obligations to perform hereunder in such event shall be extended for
a period or periods equal to the cumulative duration of the Force Majeure Event,
provided that Osceola County or the Owner, as the case may be, shall notify the
other parties listed in Section 6.09 hereof promptly in writing of the
occurrence of any such Force Majeure Event which may hamper the construction of
Poinciana Parkway, shall give full information concerning such cause, and shall
promptly exert due diligence to remove such cause. Notwithstanding the
foregoing, no Force Majeure Event shall extend the date set forth in Section
4.02(C) by which the Owner is required to complete financing and commence
construction of the Poinciana Parkway.

(B) For purposes of this Agreement, Force Majeure Event means any act, event or
circumstances beyond a party’s reasonable control including, but not be limited
to floods, fires, accidents, strikes, major breakdowns of equipment, extreme
weather conditions, actions or inactions of other governmental units, the delay
in the issuance of any required permits from any governmental unit, inability of
the Owner to obtain financing for acquisition, development and construction of
the Poinciana Parkway, on commercially reasonable terms, failure of any Lender
to perform or fund in accordance with its commitment or loan documents
benefiting the Owner for any reason outside of the control of the Owner or any
other cause, whether of the same or different nature, existing or future,
foreseen or unforeseeable, which is beyond the control and without fault or
negligence of Osceola County or the Owner, as appropriate. Without limiting the
foregoing, the term “Force Majeure Event” expressly include failure of the
Owner, after using all commercially reasonable efforts, to obtain a loan secured
solely by the Poinciana Toll Road and its future revenues with commercially
reasonable terms, in order to commence construction of the Poinciana Parkway.
For this purpose, commercially reasonable terms shall mean a loan with no more
than an eight percent (8%) annual interest rate or alternatively, an interest
rate of 400 basis points over LIBOR, a minimum term of 24 months and principal
and interest due at the end of the term.

ARTICLE V

DEFAULTS AND REMEDIES

SECTION 5.01.  OWNER’S EVENTS OF DEFAULT. Subject to the provisions of
Section 5.02 hereof, an “Owner Event of Default” shall be deemed to have
occurred under this Agreement should any one or more of the following events
occur at any time:

(A) Failure of the Owner to materially and timely comply with and perform each
of the Owner’s obligations set forth in this Agreement taking into account any
extension for Force Majeure Events.

(B) If any representation or warranty made by the Owner in this Agreement or
subsequently made by the Owner in any written statement or document furnished to
Osceola County and related to the transactions contemplated by this Agreement,
is false, incomplete, inaccurate or misleading in any material respect when
made.

SECTION 5.02.  OSCEOLA COUNTY’S REMEDIES.

(A) Notwithstanding the occurrence of any Force Majeure Events, failure by the
Owner for any reason to complete financing for the acquisition, development and
construction of the Poinciana Parkway and commence actual construction not later
than February 14, 2011 shall constitute an “Owner Default.” In such event, all
aspects of the “Vested Property” (as such term is defined in the Transportation
Concurrency Agreement between Avatar and Osceola County, dated December 15,
2006) shall be subject to all transportation concurrency requirements in effect
without further action of the parties.

(B) Should any Owner Event of Default occur before the Owner obtains funding of
any financing in connection with the construction and/or ownership of the
Poinciana Parkway and be continuing six (6) months after receipt of written
notice to the Owner and the Lender from Osceola County specifying the existence
of such Owner Event of Default (or within a reasonable time thereafter if such
Owner Event of Default cannot reasonably be cured within such six (6) month
period and the Owner or Lender begins to diligently pursue the cure of such
Owner Event of Default within such six (6) month period), such Owner Event of
Default shall become an “Owner Default,” and Osceola County, as its sole and
exclusive remedy, shall be entitled to elect one of the following remedies: (1)
termination of this Agreement; or (2) waiver of such Owner Default. The remedies
set forth in this Section 5.02(B) do not affect the remedy set forth in
Section 5.02(A).

(C) Should any Owner Event of Default occur after the Owner has obtained funding
of any financing in connection with the construction and/or ownership of the
Poinciana Parkway and be continuing six (6) months after receipt of written
notice to the Owner and the Lender from Osceola County specifying the existence
of such Owner Event of Default (or within a reasonable time thereafter if such
Owner Event of Default cannot reasonably be cured within such six (6) month
period and the Owner or Lender begins to diligently pursue the cure of such
Owner Event of Default within such six (6) month period), such Owner Event of
Default shall become an “Owner Default.” In the event of such Owner Default,
each of Osceola County and the Owner agree that irreparable damage would occur
to the development and operation of Poinciana Parkway in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. In furtherance (and not limitation) of the
foregoing, upon an Owner Default:

(1) Osceola County, as its sole and exclusive remedy, shall be entitled to elect
one of the following remedies (a) pursuit of specific performance of the Owner’s
obligations under this Agreement or injunctive relief; or (b) waiver of such
Owner Default; or

(2) In the event the County elects not to pursue the remedies described in
Section 5.01(C)(1) or a court of competent jurisdiction determines (pursuant to
a final non-appealable judgment) that the application of such remedies are
unavailable for an Owner Default, Osceola County shall be entitled to receive
from Owner, as its sole and exclusive remedy, the sum of Ten Dollars ($10.00)
and thereupon and thereafter all aspects of the “Vested Property” (as such term
is defined in the Transportation Concurrency Agreement between Avatar and
Osceola County, dated December 15, 2006) shall be subject to all transportation
concurrency requirements in effect without further action of the parties. Each
of Osceola County and Owner acknowledges and agrees that Osceola County’s
damages in the event of an Owner Default are uncertain and difficult to
ascertain and that the provision of this Section 5.02(C)(2) are a full, fair and
accurate measure of Osceola County’s damages and is not to be deemed a penalty.

Each of Osceola County and the Owner agree that this Section 5.02(C) (and the
priority of the remedies therein) are a material inducement for the Lender to
provide financial assistance for the development of the Poinciana Parkway. The
remedies set forth in this Section 5.02(C) do not affect the remedy set forth in
Section 5.02(A).

SECTION 5.03.  COUNTY’S DEFAULT. Subject to the provisions of Section 5.04
hereof, an “Osceola County Event of Default” shall be deemed to have occurred
under this Agreement should any one or more of the following events occur at any
time:

(A) Failure of Osceola County to materially and timely comply with and perform
all of Osceola County’s obligations set forth in this Agreement.

(B) If any representation or warranty made by Osceola County in this Agreement
or subsequently made by Osceola County in any written statement or documents in
any documents relating to the transactions contemplated hereby is false,
incomplete, inaccurate or misleading in any material respect when made.

SECTION 5.04.  OWNER’S REMEDIES. Should any Osceola County Event of Default
occur and be continuing thirty (30) days after receipt of written notice to
Osceola County from the Owner specifying the existence of such Osceola County
Event of Default (or within a reasonable time thereafter if such Osceola County
Event of Default cannot reasonably be cured within such thirty (30) day period
and Osceola County begins to diligently pursue the cure of such Osceola County
Event of Default within such thirty (30) day period), such Osceola County Event
of Default shall become an “Osceola County Default.” In the event of such
Osceola County Default, each of Osceola County and the Owner agree that
irreparable damage would occur to the Owner and the development and operation of
Poinciana Parkway in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or otherwise breached. In
furtherance (and not limitation) of the foregoing, upon an Osceola County
Default the Owner, as its sole and exclusive remedies, shall be entitled to
elect any or all of the following remedies: (A) termination of this Agreement;
(B) pursuit of specific performance of Osceola County’s obligations under this
Agreement or injunctive relief; or (C) waiver of such Osceola County Default.

SECTION 5.05.  AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES. If, with respect
to any Event of Default, the non-defaulting party employs attorneys or incurs
other expenses for the collection of amounts due hereunder or for the
enforcement of the performance or observance of any covenants or agreements on
the part of the defaulting party contained herein, the defaulting party agrees
that it will on demand therefor pay to the non-defaulting party the reasonable
fees of such attorneys and such other reasonable expenses so incurred by the
non-defaulting party, the amount of such fees of attorneys to be without regard
to any statutory presumption.

SECTION 5.06. LENDER PROVISIONS. Notwithstanding any other provision hereof to
the contrary, Osceola County and the Owner agree as follows:

(A) Each Lender shall provide its notice information to Osceola County and the
Owner. Thereafter, all material notices under this Agreement, including notices
with respect to any defaults under this Agreement, shall also be sent to each
Lender.

(B) Each Lender shall have the same opportunity to cure any default as the Owner
and Osceola County agrees not to terminate this Agreement until Osceola County
has given the Lender(s) notice of its intention to terminate this Agreement and
provided the Lender(s) with the reasonable opportunity to cure such default as
set forth herein. Any performance by the Lender(s) of the obligations of the
Owner shall not be deemed to be an assumption by the Lender(s) of the
obligations of the Owner hereunder. During such cure period, Osceola County
agrees to give the Lender(s) access to the Poinciana Toll Road as is otherwise
provided to the Owner prior to any default.

(C) If so requested by the Lender(s), Osceola County will deliver an estoppel
letter from time to time to Owner and Lender(s), in form and substance
reasonably satisfactory to Osceola County and to the Lender(s), certifying as to
whether this Agreement remains in effect and whether any claims for
non-performance or breach have occurred and are continuing. Osceola County also
agrees to enter into an agreement with the Lender, if requested by the Lender,
setting forth the terms of this Section 5.06.

(D) In the event a Lender (or an entity designated by a Lender that otherwise
satisfies the requirement of Section 6.11 (D) (3) at the time of the applicable
transfer) becomes the owner of the Poinciana Toll Road by foreclosure or
otherwise, the Lender or such entity shall have all of the privileges and
obligations of the Owner under this Agreement.

The Lender acknowledges that its rights under this Agreement do not affect the
remedy set forth in Section 5.02(A) hereof.

ARTICLE VI

GENERAL PROVISIONS

SECTION 6.01.  INTERLOCAL AGREEMENT PROVISIONS.  To the extent any provision of
this Agreement constitutes a joint exercise of power, privilege or authority by
and between Osceola County and the Owner, such provision shall be deemed to be
an “interlocal agreement” within the meaning of the Florida Interlocal
Cooperation Act of 1969. This Agreement shall be filed in the Public Records of
Osceola County, Florida.

SECTION 6.02.  TRAFFIC SAFETY, EMERGENCY AND ENFORCEMENT SERVICES.  To the
extent deemed necessary by Osceola County, the Owner shall grant to Osceola
County, a perpetual easement over the Poinciana Toll Road and right of ingress
and egress to and for the benefit of delivery and pick up services, fire and
rescue protection services, police services, ambulance services and other
authorities of law, United States mail carriers, and representatives of
utilities. The Poinciana Toll Road shall be subject to the jurisdiction of
Osceola County in establishing speed limits and traffic control devices deemed
necessary and appropriate by Osceola County and the Owner shall contract with
the Osceola County Sheriff’s Department and/or the Florida Highway Patrol
(collectively, the “Enforcement Agencies”), respectively, for the enforcement of
traffic control and safety regulations. If at any time Enforcement Agencies are
willing to provide, and the Owner fails to maintain or enforce the terms of a
valid contract in effect with one or more of the Enforcement Agencies providing
for enforcement of traffic control and safety regulations with respect to the
Poinciana Toll Road that is reasonably acceptable in form and substance to
Osceola County, through its County Attorney, such event shall constitute a
material breach of this Agreement.

SECTION 6.03.  REIMBURSEMENT BY OWNER OF CERTAIN COSTS INCURRED BY OSCEOLA
COUNTY.  The Owner covenants and agrees to pay the reasonable fees and expenses
of the Traffic and Revenue Consultant. In addition, the Owner shall also pay the
reasonable fees and expenses of the Project Engineer or a third party
consultant, retained by the Owner and reasonably acceptable to Osceola County,
to certify to the completion of construction of the Poinciana Toll Road and the
Osceola Project Area, substantially in accordance with the Plans and
Specifications.

SECTION 6.04.  TERM OF AGREEMENT.  The term of this Agreement shall commence on
December 15, 2006 and unless terminated earlier pursuant to the provisions of
this Agreement, shall extend for a period of ninety-nine (99) years following
the Completion Date.

SECTION 6.05.  NO ADDITIONAL RIGHTS CONFERRED; NO CONCESSION.  The Owner
acknowledges and agrees that the execution of this Agreement or any activity
resulting therefrom does not affect any existing rights to develop the Osceola
County portion of the Poinciana Development in a specific manner nor does this
Agreement confer any new or additional development rights upon the Owner.

Osceola County and the Owner acknowledge and agree that this Agreement does not
constitute and shall not be deemed to be a concession agreement and neither the
expiration or termination of this Agreement shall serve to divest the Owner and
any permitted assignee of the Owner of its ownership or right to operate the
Poinciana Toll Road.

SECTION 6.06.  INDEMNIFICATION.  For the separate consideration of ten dollars
($10) and other valuable consideration paid to it by Osceola County, the Owner
hereby agrees to indemnify, defend and hold Osceola County harmless from and
against any and all liability for any loss, injury or damage to persons or
property, including, without limitation, consequential damage including without
limitation, all costs, expenses, court costs and reasonable attorneys’ fees,
imposed on Osceola County by any person whomsoever arising out of this
Agreement, except for any such loss, injury or damage that is caused by or
results from the gross negligence or willful misconduct of Osceola County, its
employees, agents or contractors. The provisions of this Section 6.06 shall
survive the expiration or any termination of this Agreement.

SECTION 6.07.  ENTIRE AGREEMENT.  This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof, and
supersedes all prior other and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein.

SECTION 6.08.  AMENDMENTS AND WAIVERS.  No amendment, supplement, modification
or waiver of this Agreement shall be binding unless executed in writing by all
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision of this Agreement,
whether or not similar, unless otherwise expressly provided.

SECTION 6.09.  NOTICES.  All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, to the
following addresses:

         
Osceola County:
  Michael Freilinger
 
  County Manager
 
  1 Courthouse Square, Suite 4700
 
  Kissimmee, FL 34741
With a copy to:
  Jo Thacker, Esq.
 
  Acting County Attorney
 
  1 Courthouse Square
 
  Kissimmee, FL 34741
Owner:
  Avatar Properties Inc.
 
  201 Alhambra Circle
 
  Coral Gables, FL 33134
 
  Attention: General Counsel
With a copy to:
  Julie Kendig-Schrader, Esq.
 
  Greenberg Traurig, P.A.
 
  450 South Orange Avenue
 
  6th Floor
 
  Orlando, FL 32801
Lender:
    —  
 
    —  
 
    —  
With a copy to:
    —  
 
    —  
 
    —  

Any of the above may, by notice in writing given to the others, designate any
further or different addresses to which subsequent notices, certificates or
other communications shall be sent. Any notice shall be deemed given on the date
such notice is delivered by hand or facsimile transmission or three days after
the date mailed.

SECTION 6.10.  COOPERATION. The parties will cooperate with each other, to the
extent permitted by applicable law, in every reasonable way in carrying out the
transactions contemplated by this Agreement, in fulfilling all of the conditions
to be met by the parties in connection with this Agreement and in obtaining and
delivering all documents required hereunder.

SECTION 6.11.  ASSIGNMENT.

(A) Avatar has established Poinciana Parkway Company, LLC (the “PPC”), a single
purpose entity for the purposes of owning and operating the Poinciana Toll Road.
Avatar has or will cause the Acquired Parcels, Mitigation Credits, Poinciana
Parkway Permits and all other assets (collectively referred to as the “Assets”)
held by Avatar for the ownership, operation, construction and/or maintenance of
the Poinciana Toll Road to be conveyed/transferred/assigned to the PPC, whereby
the PPC will become the owner under this Agreement. Notwithstanding the
foregoing, upon such transfer and assignment, the PPC may at anytime convey the
Assets back to Avatar and Avatar will become the owner hereunder. Prior to the
Completion Date, Avatar hereby guarantees the prompt and satisfactory
performance of all obligations under this Agreement assigned pursuant to this
subsection. Osceola County represents that it would not have executed this
Agreement without the foregoing guarantee of performance. Avatar represents that
the execution of this Agreement is expected to result in financial and other
valuable benefits to Avatar and constitutes good, sufficient and valuable
consideration for the assumption by Avatar of its obligations hereunder.

(B) Avatar or the PPC may assign this Agreement to any successor in title to the
real property underlying the Poinciana Toll Road.

(C) Other than the assignment expressly permitted by subsections (A) and (B),
neither party may effect an assignment of this Agreement without the prior
written consent of the other party. No such assignment shall become effective
unless (1) the proposed assignee is a duly organized entity authorized to
transact business in the State; (2) the proposed assignee specifically agrees,
in writing, to be bound by all the provisions of this Agreement relating to the
continuing operation of the Poinciana Parkway; and (3) the operation of the
Poinciana Toll Road shall, at all times, be under the direction and supervision
of an active operator with the expertise, qualifications, experience,
competence, skills and know-how to perform the toll road operations in
accordance with this Agreement (an “Operator”), which Operator may be the
proposed assignee itself, any of its affiliates, or any qualified party with
whom the proposed assignee has entered into a contract for purposes of operating
the road or its tolling facilities. Except as provided in subsection (A), Avatar
shall have no further obligations under this Agreement upon an assignment of its
rights, title and interests in, to and under this Agreement to any person or
entity in accordance with the provisions of this Section.

SECTION 6.12.  BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the parties, their respective successors and assigns and shall
inure to the benefit of the parties, their respective successors and assigns.
Nothing contained in this Agreement is intended or shall be construed as
creating or conferring any rights, benefits or remedies upon, or creating any
obligations of the parties hereto toward, any person or entity not a party to
this Agreement, except rights expressly contained herein for the benefit of the
Lender(s).

SECTION 6.13.  SEVERABILITY.  In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

SECTION 6.14.  EXECUTION IN COUNTERPARTS.  This Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

SECTION 6.15.  APPLICABLE LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.

SECTION 6.16.  JURISDICTION AND VENUE.  The parties to this Agreement expressly
consent to the jurisdiction of and agree to suit in any court of general
jurisdiction in the State, whether state, local or federal, and further agrees
that venue shall lie in Osceola County, Florida.

SECTION 6.17.  DISPUTE RESOLUTION.  

(A) The parties agree to resolve any dispute related to the interpretation or
performance of this Agreement in the manner described in this Section 6.17.
Either party may initiate the dispute resolution process by providing written
notice to the other party.

(B) After transmittal and receipt of a notice specifying the area or areas of
disagreement, the parties agree to meet at reasonable times and places, as
mutually agreed upon, to discuss the issues.

(C) If discussions between the parties fail to resolve the dispute within sixty
(60) days of the notice described in Section 6.17(A) hereof, the parties shall
appoint a mutually acceptable neutral third party to act as a mediator. If the
parties are unable to agree upon a mediator, either the Owner or Osceola County
will request appointment of a mediator by the Chief Judge of the Circuit Court
of the Ninth Judicial Circuit in and for Osceola County, Florida. The mediation
contemplated by this Section 6.17(C) is intended to be an informal and
non-adversarial process with the object of helping the parties reach a mutually
acceptable and voluntary agreement. The decision making shall rest solely with
the parties. The mediator shall assist the parties in identifying issues,
fostering joint problem-solving, and exploring settlement alternatives. It is
understood that any settlement may require approval of Osceola County’s Board of
Commissioners.

(D) If the parties are unable to reach a mediated settlement within 120 days of
the mediator’s appointment, either party may terminate the settlement
discussions by written notice to the other party. In such event, either party
may initiate litigation within 120 days of the notice terminating the settlement
discussions. Failure by the party initiating the dispute resolution procedure to
commence litigation within the 120 day period shall be deemed to constitute an
acceptance of the interpretation or performance of the other party.

SECTION 6.18.  WAIVER OF JURY TRIAL.  OSCEOLA COUNTY AND THE OWNER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR OSCEOLA COUNTY AND THE OWNER ENTERING
INTO THIS AGREEMENT.

3

IN WITNESS WHEREOF, the Board of County Commissioners of Osceola County,
Florida, has caused this Agreement to be executed and delivered as of the day
and year first above written.

 
OSCEOLA COUNTY, FLORIDA

 
By: /s/ KEN SHIPLEY
Chairman/Vice Chairman
Board of County Commissioners

ATTEST:

/s/ DEBRA A. DAVIS
Clerk/Deputy Clerk to the Board
(SEAL)
BCC approved 07/14/08

4

IN WITNESS WHEREOF, the Owner has caused this Agreement to be executed and
delivered as of the day and year first above written.

          AVATAR PROPERTIES INC.
WITNESSES:
/s/ NORA E. SANCHEZ
Name: Nora E. Sanchez
  By: /s/ PATRICIA K. FLETCHER
Name: Patricia Kimball Fletcher
Title: Executive Vice President
 
 

/s/ GLORIA P. ALFONSO
Name:_Gloria P. Alfonso
 


 
 


5

STATE OF FLORIDA
COUNTY OF MIAMI-DADE

The foregoing instrument was acknowledged before me by Patricia Kimball
Fletcher, as Executive Vice President of Avatar Properties Inc. on behalf of
said corporation. She is personally known to me or has produced      N/A     ,
as identification, and did (did not) take an oath.

WITNESS my hand and official seal, this 15th day of July, 2008.

     
 
  /s/ MARIBEL G. PILA
 
   
 
  Notary Public
State of Florida
My commission expires:Oct. 20, 2010
  Commmission No. DD 594512

6

APPENDIX A

POINCIANA PARKWAY

MAP OF POINCIANA PARKWAY AND SURROUNDING AREAS

APPENDIX B

DESIGN CRITERIA

ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES

                          Criteria                               Design Element
  Urban (Rural)   Source   Notes
General Criteria
  Functional
Classification   Principal Arterial   FDOT Green Book
Ch. 1    


 
  Design vehicle   P, SU, WB-50 WB62
@US17-92/Cypress   FDOT Green Book
Ch. 3    


 
  Design Year
(Open/Future)   2007/2022

   

   


 
  Design Speed   45 MPH (60 MPH)   FDOT Green Book
Ch. 3   See the typical section package for the design
speeds for the individual segments.
                                
                                  
                                                    
                                                          
 
               
Typical Section
  Lane Widths   12’   FDOT Green Book
Ch. 3    


 
  Shoulder widths   10’ Outside/4’ Paved; 6’ Median   FDOT Green Book
Ch. 3    


 
  Typical cross section
Slopes   0.02 Inside & Median Lane   FDOT Green Book
Ch. 3   0.03 Outside Lane


 
  Horizontal Clear
Zone   4’ – C&G
18’ – 45 to 50 MPH (=1500 ADT)
30’ – 60 MPH and above (=1500
ADT)   FDOT Green Book
Ch. 3


   




 
  Roadside slopes
(front slopes)   1:4 (Front Slopes)   FDOT Green Book
Ch. 3   1:3 (Back Slopes)


                                 
                                 
                                                                               
                          
 
               
Horizontal geometry
  Max. deflection w/o
curve   1° 00’ 00” (0° 45’ 00”)

  FDOT PPM Ch. 2

   


 
  Minimum radius   880’ Urban (e max= 0.05)
1640’ Rural (e max=0.10)   FDOT Green Book
Ch. 3    


 
  Max Curvature using
0.02   0° 30’ 00” (0° 15’ 00”)

  FDOT PPM Ch. 2

   


 
  Minimum length of
Curve   15V (›=400’)

  FDOT PPM Ch. 2

   


 
  Min tangent between
reverse curves   -

   

   


 
  Superelevation
transition ratio   1:150 91:250)

  FDOT PPM Ch. 2

   


 
  Max. superelevation   0.05 (0.10)   FDOT Green Book
Ch. 3    


 
  Min. Intersection
stopping sight
distance   400’ (625’)

  FDOT Green Book
Ch. 3

   




7

ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES
(Continued)

                          Criteria                             Design Element  
Urban (Rural)   Source   Notes
Vertical
Geometry
  Max. Profile
Grade   5% (3%)   FDOT Green Book
Ch. 3  
 
 
  Min. Profile Grade   0.3% (Curb & Gutter)   FDOT Green Book
Ch. 3   Flat Terrain


 
  Max grade change
w/o vertical curve   0.60% (0.20%)   FDOT Green Book
Ch. 3    


 
  Minimum length
vertical curve   3 times the Design Speed   FDOT Green Book
Ch. 3    


 
  Minimum crest
vertical curve   300’ (500’)   FDOT Green Book
Ch. 3    


 
  Min. K value for
Crest Vertical
Curve   120 (290)

  FDOT Green Book
Ch. 3

   



 
  Minimum sag
vertical curve   200’ (400’)   FDOT Green Book
Ch. 3    


 
  Min. K Value for
Sag Vertical Curve   90 (150)   FDOT Green Book
Ch. 3    


 
  Minimum stopping
sight distance   400’ (625’)   FDOT Green Book
Ch. 3    


 
  Base clearance
above DHW elev.    

   

   


                     
                                                                                
                                                             
 
               
Median
  55 MPH and Over   40’ Width   FDOT Green Book
Ch. 3   Multilane
Facilities – Rural
Highways
 
  Under 55 MPH   22’ Width   FDOT Green Book
Ch. 3    


 
  50 MPH Urban   19.5’ Width   FDOT Green Book Ch. 3   Urban Streets
 
  45 MPH and Less   15.5’ Width   FDOT Green Book
Ch. 3    


                    
                                 
                                                  
                                                           
 
               

Ref: FDOT Maual of Uniform Minimum Standards for Design, Construction, and
Maintenance for Streets and Highways, May 2005

FDOT Plans Manual, Volume 1, English, Revised January 1, 2005



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



APPENDIX C

ACCESS MANAGEMENT PLAN

(Map of Poinciana Parkway depicting Access Points)

APPENDIX D

OPERATIONS AND MAINTENANCE STANDARDS

(Florida Department of Transportation Maintenance Rating Program Handbook)

APPENDIX E

CERTIFICATE OF LIABILITY INSURANCE

8